DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,937,626 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/08/2022, with respect to the previously filed drawing objections, claim objections, 112 rejections, and prior art rejections have been fully considered and are persuasive.  The objections and rejections of the drawings and claims have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-12, 14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims 1, 12, 17, and 19 filed on 7/08/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the first cam pulley defines at least one arcuate slot formed in a surface thereof, each arcuate slot including: a first end portion spaced a first radial distance from the pivot axis of the first cam pulley; and a second end portion spaced a second radial distance from the pivot axis of the first cam pulley; and wherein each jaw is in sliding and camming connection with a respective arcuate slot of the first cam pulley, in combination with the other limitations of the independent claim.
	The closest prior art is Stefanchik et al. (PGPub US 2013/0140835 A1), which discloses a surgical tool (see Figs. 3A-B) comprising: a first jaw (110A); a second jaw (110B); a first cam pulley (150A) positioned to open or close the first and second jaws (110A-B) about a first axis (axis through 140 in Fig. 3A); and a second cam pulley (106B) positioned to rotate the first and second jaws (110A-B) about a second axis (axis through 124 in Fig. 3A, PP [0200]: "The cable 708 is then wrapped counterclockwise around a guide pulley 106B in the distal wrist assembly 100", capable of rotating jaws around 124) that is different from the first axis (different axis from 140), the first and second cam pulleys (150A and 106B) coupled to the first and second jaws (note that the limitation does not require direct attachment, 106B couples to the jaws via 104 and 150A is directly attached to one jaw).
	However, Stefanchik et al. fails to disclose wherein the first cam pulley defines at least one arcuate slot formed in a surface thereof, each arcuate slot including: a first end portion spaced a first radial distance from the pivot axis of the first cam pulley; and a second end portion spaced a second radial distance from the pivot axis of the first cam pulley; and wherein each jaw is in sliding and camming connection with a respective arcuate slot of the first cam pulley. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features.
With respect to claim 12, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature/method of [], in combination with the other limitations of the independent claim.
	The closest prior art is Stefanchik et al. (PGPub US 2013/0140835 A1), which discloses an end effector (see Figs. 3A-B) connectable to a robot arm of a robotic surgical system (abstract), the end effector comprising: at least one cam plate (142B-C in Fig. 3B); a pair of jaws (110A-B) supported on the at least one cam plate (142B-C supports the jaws, see Fig. 3A), wherein each jaw (110A-B) includes a pivot point (140) connected to the at least one cam plate (142B-C); and a cam pulley (PP [0123]: “The proximal cylindrical portion 142A can have a through hole 146A formed therein for receiving the yaw pivot pin 140, and can have upper and lower cable tracks 148A, 150A formed therein such that the proximal cylindrical portion 142A can act as a cable pulley") supported on the at least one cam plate (142B-C), the cam pulley (148A, 150A) connected to the pair of jaws (142B-C sandwich 142A to connect to the jaws via 140); and a wrist assembly (see Fig. 3A) supporting the pair of jaws (110A-B), the wrist assembly including: a proximal hub (102) defining a longitudinal axis (axis running the length of 102); and a distal hub (104) pivotally connected to the proximal hub (connects to 102 via 124) wherein the distal hub (104) defines a longitudinal axis (axis along length of 104) and wherein the proximal hub (102) and the distal hub (104) are pivotable about a first pivot axis (axis through 124) that is oriented transverse to the longitudinal axis of the proximal hub (102); and wherein the pair of jaws (110A-B) are pivotally connected to the distal hub (104) of the wrist assembly wherein the at least one cam plate (142B-C) is pivotable about a second pivot axis (axis through 140) that is oriented transverse to the longitudinal axis of the distal hub (104) of the wrist assembly; and wherein the pair of jaws (110A-B) are pivotally connected to the distal hub (104) of the wrist assembly (see Fig. 3A), the at least one cam plate (142B-C) is pivotable about a second pivot axis (140) that is oriented transverse to the longitudinal axis of the distal hub (104) of the wrist assembly.
	However, Stefanchik et al. fails to disclose wherein the cam pulley includes a pivot pin disposed along the second pivot axis and wherein the pivot pin non-rotatably supports at least one cam plate. Specifically, the pivot pin (140) of Stefanchik et al. rotatably supports the cam plate (142B-C). Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features.
With respect to claim 17, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the first cam pulley defines a single arcuate slot formed therein and wherein a proximal end portion of each jaw defines an angled slot formed therein wherein the angled slots diverge from one another in a proximal direction and wherein a cam pin is slidably disposed within the arcuate slot of the first cam pulley and the angled slot of each jaw. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features since one of the jaws of Stefanchik et al. is integrally formed with the cam pulley and would not require these slots and the cam pin to form a connection, in combination with the other limitations of the independent claim.
	The closest prior art is Stefanchik et al. (PGPub US 2013/0140835 A1), which discloses a surgical tool (see Figs. 3A-B) comprising: a first jaw (110A); a second jaw (110B); a first cam pulley (150A) positioned to open or close the first and second jaws (110A-B) about a first axis (axis through 140 in Fig. 3A); and a second cam pulley (106B) positioned to rotate the first and second jaws (110A-B) about a second axis (axis through 124 in Fig. 3A, PP [0200]: "The cable 708 is then wrapped counterclockwise around a guide pulley 106B in the distal wrist assembly 100", capable of rotating jaws around 124) that is different from the first axis (different axis from 140), the first and second cam pulleys (150A and 106B) coupled to the first and second jaws (note that the limitation does not require direct attachment, 106B couples to the jaws via 104 and 150A is directly attached to one jaw).
	However, Stefanchik et al. fails to disclose wherein the first cam pulley defines a single arcuate slot formed therein and wherein a proximal end portion of each jaw defines an angled slot formed therein wherein the angled slots diverge from one another in a proximal direction and wherein a cam pin is slidably disposed within the arcuate slot of the first cam pulley and the angled slot of each jaw. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features since one of the jaws of Stefanchik et al. is integrally formed with the cam pulley and would not require these slots and the cam pin to form a connection. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features.
With respect to claim 19, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the respective cam pulley defines a longitudinally extending slot formed therein and wherein the cam link includes a first end portion pivotally connected to the one cam plate and a second end portion pivotably and slidably connected to the longitudinally extending slot formed in the respective cam pulley. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features, in combination with the other limitations of the independent claim.
	The closest prior art is Stefanchik et al. (PGPub US 2013/0140835 A1), which discloses a surgical tool (see Figs. 3A-B) comprising: a first jaw (110A); a second jaw (110B); a first cam pulley (150A) positioned to open or close the first and second jaws (110A-B) about a first axis (axis through 140 in Fig. 3A), the first cam pulley (150A) including a first cam plate (142A); and a second cam pulley (106B) positioned to rotate the first and second jaws (110A-B) about a second axis (axis through 124 in Fig. 3A, PP [0200]: "The cable 708 is then wrapped counterclockwise around a guide pulley 106B in the distal wrist assembly 100", capable of rotating jaws around 124) that is different from the first axis (different axis from 140), the first and second cam pulleys (150A and 106B) coupled to the first and second jaws (note that the limitation does not require direct attachment, 106B couples to the jaws via 104 and 150A is directly attached to one jaw); and a cam link (136A) pivotally connected to the first cam plate (142A).
	However, Stefanchik et al. fails to disclose wherein the respective cam pulley defines a longitudinally extending slot formed therein and wherein the cam link includes a first end portion pivotally connected to the one cam plate and a second end portion pivotably and slidably connected to the longitudinally extending slot formed in the respective cam pulley. Furthermore, the prior art of record does not suggest any motivation to modify the Stefanchik et al. disclosure to arrive at these features
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771